Citation Nr: 9909379	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for cerebral cortex 
atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when he retired in December 1993.  

In his December 1994 substantive appeal, the veteran 
indicated that he agreed with the denial of service 
connection for tuberculosis based upon the fact that he 
currently did not have tuberculosis. The Board construes this 
statement as a withdrawal of his appeal as to the issue of 
entitlement to service connection for tuberculosis.  
38 C.F.R. § 20.204 (1998).  Thus, the issue will not be 
addressed.  


FINDINGS OF FACT

1.  The veteran's current low back strain is of service 
origin.  

2.  The veteran has not been shown to have a seizure disorder 
other than pseudoseizures, which is a manifestation of a 
psychiatric disorder for which service connection has already 
been granted.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the veteran, 
low back strain was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).

2.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


General Provisions

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (1998).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).


Low Back Strain

A review of the veteran's service medical records demonstrates 
that he was seen with complaints of low back pain in September 
1975.  The veteran was again seen with complaints of low back 
pain on June 9, 1976.  A diagnosis of low back strain was 
rendered at that time.  At the time of a June 16, 1976, 
outpatient visit, the veteran complained of pain in the 
paravertebral muscles.  There were many spasms noted at that 
time.  At the time of a June 21, 1976, followup visit, a 
diagnosis of low back pain was rendered.  In February 1979, the 
veteran was seen with complaints of low back pain.  He reported 
that the pain had been occurring for approximately two days and 
that the pain would come at one hour intervals.  A diagnosis of 
muscle spasm was rendered at that time.  The veteran was involved 
in an automobile accident in June 1987.  He was also seen with 
complaints of low back pain in February 1989.  

At the time of the veteran's November 1993 retirement 
examination, normal findings were reported for the spine and 
lower extremities.  On his service separation report of medical 
history form, the veteran checked the "no" box when asked if 
had or if he had ever had any recurrent back pain.  

At a February 1994 VA orthopedic examination, the veteran 
reported that he had been in an accident in 1985, and that he had 
low back pain when he stood for prolonged periods of time.  He 
related that X-rays taken in 1985 and 1993 had shown a curvature 
of his spine to the right.  Physical examination revealed that 
the veteran had minimal scoliosis to the right.  There were no 
fixed deformities and the musculature of the back was normal.  
The veteran could forward flex to 80 degrees, backward extend to 
30 degrees, left lateral flex to 34 degrees, and right lateral 
flex to 32 degrees.  There was no objective evidence of pain on 
motion and no neurological localizing signs.  Diagnoses of 
scoliosis to the right and lumbosacral strain were rendered.  

In his October 1994 notice of disagreement, the veteran 
reported that he had had no back problems until he was 
involved in the inservice automobile accident.  In his 
December 1994 substantive appeal, the veteran again reported 
that he did not have any problems with his spine until the 
inservice automobile accident.

Analysis

The initial question that must be answered is whether the 
claim is well grounded. 38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology. See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  Alternatively, service connection may be 
established under § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Brewer v. West, 11 Vet. App. 228, 231 
(1998).

In this case the service medical records show treatment for a 
low back disorder.  The veteran was found to have lumbosacral 
strain within three months of his separation.  Although no 
medical professional explicitly linked the post service 
finding to service, the fact that a disability was shown 
within a very short period after service can be sufficient to 
establish a nexus for purposes of establishing a well 
grounded claim.  See Hampton v. Gober, 10 Vet. App. 481 
(1997) (holding that a claim for service connection was well 
grounded where there were findings referable to the claimed 
disability during service and on the separation examination, 
and the veteran had filed a claim within one month of 
service).

The Board notes that the veteran was seen with complaints of 
low back pain on numerous occasions during service, which 
included  a diagnosis of low back strain being rendered on at 
least one occasion.  The Board also observes that the veteran 
was involved in an automobile accident inservice where he 
sustained several injuries.  The Board further notes that 
normal findings were reported for the spine and lower 
extremities at the time of the veteran's November 1993 
retirement examination and that the veteran checked the 
"no" box on his service separation report of medical 
history when asked whether he had or had had recurrent back 
pain.  However, at the time of his February 1994 VA 
examination, the veteran reported having had back problems 
following the automobile accident.  Moreover, a diagnosis of 
lumbar strain was rendered.  The veteran again reported 
having had back problems since the automobile accident in 
both his October 1994 notice of disagreement and his December 
1994 substantive appeal.  

While the argument can be made that there were no findings of 
a low back disorder at the time of the veteran's retirement 
examination and that any back problems that the veteran may 
have had were acute and transitory, a diagnosis of lumbar 
strain was rendered at the time of the February 1994 VA 
examination, which was within three months of the veteran's 
retirement from service.  The Board also finds that the 
veteran's statements that he had back pain since the 
inservice automobile accident are credible.  Therefore, the 
Board is unable to conclude that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, it 
appears that there is an approximate balance of positive and 
negative evidence regarding the merits of the issue.  With 
reasonable doubt resolved in favor of the veteran, service 
connection is warranted for low back strain.  


Seizures

The Board notes that the veteran is currently service 
connected for panic attacks with anticipatory anxiety and a 
history of pseudoseizures, which has been assigned a 30 
percent disability evaluation.  

A review of the record demonstrates that the veteran was seen on 
June 6, 1993, with 
complaints of a bump on his head as a result of hitting his head 
while in the bathroom.  A diagnosis of a soft tissue contusion of 
the head was rendered at that time.  On June 13, 1993, the 
veteran was seen with complaints of a questionable seizure.  The 
veteran indicated that the seizure occurred outside a restaurant.  
A CT scan performed at that time was normal.  

On June 23, 1993, the veteran was seen with complaints of 
experiencing right facial and left upper extremity numbness for 
two weeks.  A diagnosis of questionable sensory seizures was 
rendered at that time.  On June 24, 1993, the veteran was 
hospitalized for evaluation.  Following observation, a diagnosis 
of a seizure disorder was rendered.  On July 29, 1993, the 
veteran was again hospitalized for observation.  A MRI of the 
brain performed on July 30, 1993, revealed mild cortical atrophy.  
Following testing, a diagnosis of a conversion disorder was 
rendered.  

On August 7, 1993, the veteran was again hospitalized for 
observation.  A diagnosis of historical account of pseudoseizures 
as manifested by the veteran's account of periodic amnesia; 
involuntary nonrhythmical body movements; lack of organic 
etiology; lack of bladder or bowel incontinence; failure to 
respond to analeptics; and no witnessed accounts of episodes, 
resolving, was rendered.  

In an August 1993 neurological consultation report, the examiner 
indicated that the veteran appeared to have had episodic periods 
of amnesia which had been present since at least age 16, and 
which seemed to be associated with painful experiences.  The 
examiner noted that he had reviewed the MRI and felt that it did 
reveal diffuse atrophy, moderate for this age group with anterior 
temporal (bilateral) and right parietal atrophy, more pronounced 
than other regions.  He indicated that the finding could be 
related to the history of meningitis.  He also noted the history 
of past syphilis.  

On the veteran's November 1993 service separation examination, 
diagnoses of a conversion disorder and possible partial complex 
seizure disorder were rendered.  On his service separation report 
of medical history, the veteran reported that he had frequent or 
severe headaches, dizziness or fainting spells, and eye trouble.  

At the time of a February 1994 VA examination, the veteran 
complained of a history of seizures with chronic migraine 
headaches.  A diagnosis of a history of chronic migraines with 
partial temporal type seizures with a history of abnormal EEG, in 
question of atypical seizures, was rendered.  

At the time of a June 1994 VA neurological examination, the 
veteran complained of a history of headaches for approximately 
fifteen years.  He indicated that the headaches felt like an 
"ice pick pain" behind the right eye and that his eye felt 
extended for about two or three feet in front of him.  He noted 
that the frequency and the character of the headaches had not 
changed since their initiation.  He described the occasional aura 
of a cold feeling in the back of his head, a burnt rubber smell, 
and/or a visualization of red splotches before his headache would 
come on.  He noted that the headaches could wake him from 
sleeping and that they could occur anytime during the day.  He 
also indicated that he had occasional double vision.  

The veteran also reported having had a problem with seizures for 
the past year.  He noted that he had hit his head on some 
cabinets a few years ago and subsequently lost consciousness, 
thereafter having a seizure.  He described the seizure as 
beginning with a chill in his right arm, then curling up into a 
fetal position and speaking in a childlike voice.  He noted that 
these seizures had been visualized in an outside hospital.  He 
indicated that he had been responsive to questions during that 
incident.  He noted that he would become disoriented after these 
seizures but that he did not have any tongue biting or urinary 
incontinence.  He reported that the seizures occurred once a 
month and that he had tried Tegretol and Dilantin in the past but 
that these had made him worse with grogginess and diminished 
balance.  

The veteran indicated that he was not presently driving.  The 
examiner noted that the veteran had brought in records, including 
an EEG that revealed frontal slowing, and a MRI that revealed 
mild cortical atrophy.

Physical examination revealed that the veteran was alert and 
oriented times three.  He had normal speech.  The extraocular 
movements were intact.  The pupils were equal and round and 
reacted to light.  The visual fields were full to confrontation.  
The face was symmetric.  Cranial nerves II-XII were intact and 
motor examination revealed normal tone and bulk with 5/5 strength 
throughout.  The veteran had patchy diminished pinprick 
throughout his extremities.  Light touch and vibration were 
intact.  Cerebellar examination revealed normal finger to nose 
without any evidence of a drift.  Gait examination was normal 
without any evidence of ataxia.  Diagnoses of migraine headaches 
and a history of spells, with description according to the 
records being quite atypical for a true seizure disorder, were 
rendered.  

At the time of a July 1994 VA psychiatric examination, diagnoses 
included panic attacks with anticipatory anxiety since 
development of probable partial complex seizures, and migraine 
headaches with visual aura since the mid-1980's, were rendered.  

In August 1994, the veteran was hospitalized for observation.  
Long term video/EEG monitoring was performed at that time.  At 
the time of the hospitalization, the veteran again gave a history 
of his prior seizures and described what the seizures felt like.  
He reported that he had been having two or three of these 
seizures per week since February.  The veteran indicated that his 
seizures now entailed voice grunting, scratching his head, 
pulling his hair, and staring off into space.  He then would 
become sleepy and groggy and respond only with grunts and a 
confused look on his face.

In the seizure monitoring report, the examiners indicated that 
although the EEG suggested that the events were not partial 
complex seizures, the possibility that they were simple partial 
seizures with automatism could not be excluded based on their 
findings.  A final diagnosis of pseudoseizures was rendered.  

In May 1997, the veteran was afforded an additional VA 
neurological examination.  He reported having had his first 
seizure in 1993, after striking his head without loss of 
consciousness.  He denied febrile, infantile, and childhood 
seizures.  He did report numerous closed head injuries with loss 
of consciousness, the first one occurring as a small child.  The 
veteran indicated that he had an aura of a cold chill in the 
right arm and sometimes in the left arm.  After the first 
seizure, the veteran reported having had a three month period of 
amnesia.  He had no knowledge of the events surrounding the 
seizure.  The veteran's wife reported that he rolled onto his 
side and assumed the fetal position.  She also noted that the 
veteran would scratch his head and pull his hair.  She further 
indicated that the veteran occasionally talked, acting as though 
he were a small child.  

The veteran reported that he was having one seizure per month and 
postictal somnolence for several hours thereafter.  The seizure 
duration was between 10 seconds and 15 minutes.  There was no 
tonic clonic activity or dystonic posturing.  Seizures were 
exacerbated by stress and sleep deprivation.  The veteran also 
reported having had meningitis or encephalitis as a child.   A 
past medical history of seizures, hypertension, personality 
disorder, conversion disorder, dissociative disorder, amnesia, 
and brain injury, was noted.  It was the examiner's assessment 
that the veteran had a nonepileptic (pseudoseizure) seizure 
disorder.  

Physical examination revealed the veteran to be awake, alert, and 
oriented times four.  Speech and language were normal.  The 
pupils were equal, round, and reactive.  Extraocular movements 
were intact.  There was no nystagmus.  There was good gag and 
shrug testing and the tongue was midline.  Motor examination was 
5/5 throughout with normal tone and bulk.  There was slightly 
decreased light touch and pinprick on the left hemibody.  
Decreased sensation was also reported on the left side of the 
sternum as compared to the right.  Reflexes were 2/4 throughout.  
The toes were downgoing, bilaterally.  

The examiner concluded that the veteran's history, physical, and 
past medical evaluation were consistent with a pseudoseizure 
disorder and that any disability caused by this disorder would be 
of a psychiatric nature.  He noted that the official 
neuropsychological examination and the MRI, which showed mild 
atrophy but no focal lesions, were not available for review.  

In an additional May 1997 addendum report, it was noted that the 
diagnosis was pseudoseizures and conversion disorder, and that 
pseudoseizures and conversion disorder were a psychological 
problem that was part of one's psychological profile that was 
formed during the formative years.  He remarked that 
pseudoseizures were not related to the veteran's active service.  
He noted that stresses encountered during military service could 
certainly exacerbate a preexisting psychiatric tendency; however, 
any encountered stresses would not be causative of the disorder.  
He further remarked that as the veteran did not have epilepsy, 
events encountered while on active service clearly did not 
contribute to epilepsy.  

In November 1998, the Board requested a Veteran's Health 
Administration (VHA) opinion as to the etiology of any current 
seizure disorder.  The Board requested that the examiner, 
following a complete review of the file render the following 
opinions: What, if any, type of seizure disorder did the veteran 
presently have?  If the veteran had a seizure disorder, other 
than pseudoseizures, was it as least as likely as not the these 
disorders are related to the veteran's period of service?  

In December 1998, an Assistant Professor in the Neurology 
Service at the University of Louisville, responded to the 
Board's questions.  The reviewer reported that after a 
careful review of the history given by multiple medical 
personnel, including neurologists, it was his opinion that 
the veteran suffered from non-epileptic seizures, often 
called pseudoseizures.

He noted that these seizures did not require medication for 
treatment and were considered a psychiatric disorder.  The 
fact that they seemed to respond to Klonopin was of little 
consequence since this was a medication sometimes used for 
anxiety, and did not change the diagnosis.  He noted that 
seizure monitoring was done in 1994 and it showed that the 
veteran most likely had pseudoseizures.  

Analysis

The Board has concluded that the claim is well grounded.  The 
Board also concludes that VA has complied with its duty to 
assist the veteran with the development of his claim.  It has 
sought all known pertinent treatment records, has afforded 
him the opportunity for examinations, and has sought the 
opinion of an independent medical expert.  The question then 
becomes whether the evidence is in the veteran's favor or at 
least in equipoise, in which case the claim is allowed, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.

The evidence in favor of the veteran's claim consists of his 
contentions; the February 1994 VA examiner's diagnosis that 
the veteran had a history of chronic migraines with parietal 
temporal seizures; the results of the July 1994 VA 
psychiatric examination, wherein diagnoses of probable 
partial complex seizures and migraine headaches with visual 
aura since the mid-1980's, were rendered.  Other evidence 
that could support the veteran's claim, the August 1994 long 
term video/EEG monitoring report, wherein examiners noted 
that although the EEG suggested that the events were not 
partial complex seizures, it was possible that they were 
simple partial seizures with automatism.

The evidence against the veteran's claim includes the final 
diagnosis of pseudoseizures that was rendered following the 
August 1994 hospitalization for sleep monitoring/EEG; the May 
1997 VA neurological examiner's finding that the veteran had 
pseudoseizures and conversion disorder, the same examiner's 
conclusion that pseudoseizures and conversion disorder were a 
psychological problem that was part of a psychological profile 
formed during the formative years, and his further conclusion 
that pseudoseizures were not related to the veteran's active 
service.  Other evidence weighing against the grant of service 
connection, consists of the December 1998 reviewer's opinion, 
that the veteran had non-epileptic seizures, often called 
pseudoseizures, which were considered a psychiatric disorder.

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a seizure disorder other than 
pseudoseizures, for which service connection in already in 
effect.  The most thorough and informed opinions are to the 
effect that the veteran does not have a seizure disorder.  
The opinions suggesting that the veteran might have a seizure 
disorder were rendered prior to, and were taken into account 
in, the opinions that he did not have such a disorder.  The 
February 1994 VA examiner was essentially repeating a history 
supplied by the veteran.  The July 1994 opinion was 
equivocal, in that it noted that partial complex seizures was 
a "probable" diagnosis.  The subsequent medical record did 
not confirm the diagnosis.  The August 1994, testing was 
reported as showing that the veteran probably did not have a 
seizure disorder, seizures were merely a possible explanation 
for the test results.

Inasmuch as the opinions that the veteran does not have a 
seizure disorder, are more recent, take into account opinions 
to the contrary, and more emphatic than the opinions that he 
may have a seizure disorder; the Board concludes that the 
preponderance of the evidence is against the veteran's claim.



ORDER

Service connection for a low back disorder, namely lumbar 
strain is granted.  

Service connection for a seizure disorder is denied.  



REMAND

A review of the record demonstrates that a MRI performed on 
the veteran's brain in July 1993 revealed mild cortical 
atrophy.  

In November 1998, the Board requested a VHA opinion 
concerning the issue of service connection for cerebral 
cortex atrophy.  The Board specifically requested that the 
reviewer render an opinion as to whether the veteran 
currently had cerebral cortex atrophy, and, if so, the 
etiology and time of onset of this disorder.  

In his December 1998 response, the reviewer concluded that 
although cortical atrophy was present on several scans, 
including CT scans and the July 1993 MRI, these findings were 
probably of insignificant consequence.  He concluded that the 
mild cortical atrophy identified was most likely of little 
significance.  

The December 1998 reviewer found the veteran's mild cortical 
atrophy to be of little significance.  While the reviewer's 
opinion suggests that the veteran has a current cortical 
atrophy, he was unable to say what if any disability resulted 
from the atrophy.  

With regard to the veteran's claim of service connection for 
migraine headaches, the Board notes that he was seen with 
complaints of headaches on several occasions while inservice.  
On the February 1994 VA examination, the veteran was 
diagnosed as having a history of chronic migraines.  At the 
time of a June 1994 VA examination, the diagnosis was 
migraine headaches.  The examiner noted that the veteran's 
history was most consistent with migraine headaches.  
Migraine headaches with visual aura were also diagnosed at 
the time of a July 1994 VA examination.  

On the veteran's most recent VA neurological examination, in 
May 1997, there were no complaints or findings of migraine.  
In November 1998, the Board requested a VHA opinion relating 
to the veteran's claim of service connection for migraine 
headaches.  The Board asked the reviewer to express an 
opinion as to whether the veteran currently had headaches, 
and, if so, whether they were migraines.  The Board also 
asked the reviewer to render an opinion as to whether it was 
as least as likely as not that the headaches were related to 
the veteran's period of service or to his service-connected 
panic attacks with anticipatory anxiety, history of 
pseudoseizures, or his hypertension.  

In response to the Board's questions, the reviewer there were 
very few progress notes present to review regarding the 
veteran's history.  Therefore, he could not make a 
determination as to whether the veteran currently had 
migraines.  He further observed that during several neurology 
evaluations, migraine headaches were not discussed.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities that have treated him for 
cerebral cortex atrophy or headaches, 
including migraines, since his separation 
from service.  After having received 
proper authorization from the veteran, 
the RO should obtain copies of any 
records not already included in the 
claims file and associate them with the 
claims file.

2.  The RO should schedule the veteran 
for appropriate examinations to determine 
the nature and etiology of any headache 
disorder or cerebral cortex atrophy that 
may be present.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available for review prior 
to the examination.  The examiner is 
requested to respond to the following 
questions:

Does the veteran currently have 
headaches? If so, are they migraines?  If 
headaches, including migraines, are 
present, is it as least as likely as not 
that they are related to the veteran's 
period of service or to his service-
connected panic attacks with anticipatory 
anxiety, history of pseudoseizures, or 
hypertension?

Does the veteran currently have cerebral 
cortex atrophy? If so, does the cerebral 
cortex atrophy result in any current 
disability?  What is the likely etiology 
and time of onset of this disorder?  

The examiner should provide a rationale 
for each opinion rendered.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action should be 
implemented.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for migraines and 
cerebral cortex atrophy.  

If any of the benefits sought on appeal remain denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case with regard to the 
additional development and the reasons for the decision 
rendered.  They should be afforded the requisite opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  No action 
is required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 13 -


- 13 -


